—Appeal from a judgment of Supreme Court, Erie County (Rossetti, J.), entered July 30, 1999, convicting defendant upon his plea of guilty of attempted criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted criminal possession of a weapon in the third degree (Penal Law §§ 110.00, 265.02 [former (5) (ii)]), defendant contends that the plea was not voluntarily, knowingly and intelligently entered because Supreme Court failed to inform him at the time of his plea that he would be subject to a period of postrelease supervision pursuant to Penal Law § 70.45 (2) (see People v Minter, 295 AD2d 927). By failing to move to withdraw the plea of guilty or vacate the judgment of conviction, defendant failed to preserve that contention for our review (see People v Shumway, 295 AD2d 916; Minter, 295 AD2d 927). Present — Green, J.P., Hayes, Hurlbutt, Gorski and Lawton, JJ.